In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 

No. 13‐1106 
CATERPILLAR LOGISTICS, INC., 
                                                                    Petitioner, 

                                                    v. 

THOMAS E. PEREZ, Secretary of Labor, 
                                                                   Respondent, 
                                                    and 
INTERNATIONAL  UNION,  UNITED  AUTOMOBILE,  AEROSPACE 
AND AGRICULTURAL IMPLEMENT WORKERS OF AMERICA, 
                                 Intervening Respondent. 
                                  ____________________ 

                    Petition for Review of an Order of the 
              Occupational Safety and Health Review Commission 
                                  ____________________ 

SUBMITTED NOVEMBER 27, 2013 — DECIDED DECEMBER 12, 2013 
                ____________________ 

  Before  BAUER  and  EASTERBROOK,  Circuit  Judges,  and 
CHANG, District Judge.* 


                                                 
* Of the Northern District of Illinois, sitting by designation. 
No. 13‐1106                                                        2 

    EASTERBROOK,  Circuit  Judge.  The  first  time  this  case  was 
here, we held that an administrative law judge erred by fail‐
ing to consider evidence undermining the view espoused by 
the expert whose testimony the ALJ accepted. We remanded 
so that this evidence could be addressed. Caterpillar Logistics 
Services, Inc. v. Solis, 674 F.3d 705 (7th Cir. 2012). On remand, 
the ALJ again held that Caterpillar Logistics must pay a pen‐
alty  for  failing  to  report  an  injury  as  work‐related,  2012 
OSAHRC LEXIS 118 (Oct. 9, 2012), and the Occupational Safe‐
ty and Health Review Commission again declined to review 
the ALJ’s decision. 2012 OSAHRC LEXIS 119 (Nov. 20, 2012). 
Caterpillar has filed another petition for judicial review. 
     One of Caterpillar’s workers, MK, developed epicondyli‐
tis. (Epicondylitis is an inflammation of one or more tendons 
near  the  elbow.  Epicondylitis  of  the  outer  elbow  is  known 
colloquially  as  tennis  elbow  and  epicondylitis  of  the  inner 
elbow as golfer’s elbow, though most instances are unrelated 
to sports.) A regulation requires employers to report injuries 
to the Department of Labor if “the work environment either 
caused  or  contributed  to  the  resulting  condition”.  29  C.F.R. 
§1904.5(a).  MK’s  work  environment  was  a  packing  depart‐
ment,  where  workers  remove  items  from  containers  and 
place them in boxes for shipping. That job requires repetitive 
hand movements and turning (pronation) of wrists, elbows, 
and  shoulders.  Caterpillar  convened  a  five‐person  panel, 
which included three board‐certified specialists in musculo‐
skeletal disorders. Relying on guides issued by the National 
Institute for Occupational Safety and Health and the Ameri‐
can Medical Association—both of which conclude that repet‐
itive motion plus force (weight or impact) can cause epicon‐
dylitis, and that pronation plus force also can cause the con‐
dition, but that repetitive motion alone does not—the panel 
3                                                      No. 13‐1106 

concluded  that  work  in  the  packing  department  could  not 
have caused MK’s epicondylitis. 
    The Secretary of Labor does not contend, and the ALJ did 
not find, that MK’s tasks entailed “force” within the meaning 
of these guides. At a hearing, several experts supported the 
conclusion of Caterpillar’s panel not only on the basis of the 
guides  but  also  by  reference  to  epidemiological  studies, 
which  had  found  no  relation  between  epicondylitis  and  re‐
petitive motion unless the motion entailed force, and by ref‐
erence  to  Caterpillar’s  own  experience.  Just  one  worker  in 
the  packing  department’s  history  (MK  herself)  has  devel‐
oped epicondylitis, and the experts thought that this demon‐
strates that the sort of tasks performed there do not cause or 
contribute to epicondylitis. 
    Against this, the Secretary offered a single witness: Rob‐
ert Harrison, a Clinical Professor of Medicine at the Univer‐
sity of California at San Francisco. He acknowledged that the 
packing  department  is  a  light‐force  environment  but  testi‐
fied  that,  nonetheless,  the  combination  of  moderate  repeti‐
tion  plus  pronation  of  the  wrist,  hand,  and  forearm  must 
have  caused  MK’s  condition.  He  did  not  explain,  however, 
why if this is so no other worker in the history of Caterpillar 
Logistics’  packing  operations  has  been  troubled  by  epicon‐
dylitis. Nor did he discuss any epidemiological study, pro or 
con. Harrison’s view appears to be one that few if any other 
specialists  espouse, but  the ALJ accepted  it.  In  doing  so  the 
ALJ, like Harrison, ignored the epidemiological studies and 
Caterpillar’s  experience.  That  is  why  we  remanded  for  fur‐
ther  proceedings.  We  held  that  Caterpillar  had  failed  to  ex‐
haust  its  administrative remedies with respect to the epide‐
miological studies, which it did not call to the Commission’s 
No. 13‐1106                                                            4 

attention, but that it had preserved an objection to the ALJ’s 
disregard of the experience of its own packing department. 
     After  disposing  of  some  preliminary  matters  that  we 
need not mention, the ALJ began his discussion of Caterpil‐
lar’s experience by asserting that our decision rests on a legal 
error  and  is  “inconsistent  with  the  statutory  and  regulatory 
scheme  for  recording  injuries”.  2012  OSAHRC  LEXIS  118  at 
*27. He called Caterpillar’s experience “purported” counter‐
vailing  evidence  and  asserted  that  it  is  entitled  to  little 
weight  because,  among  other  things,  other  employers  will 
not necessarily have a “sufficient amount of operating histo‐
ry to establish whether [their] experience of a particular inju‐
ry  is  consistent  with,  or  in  excess  of,  incidence  rates  in  the 
general  population.”  Id.  at  *28.  The ALJ  then  observed  that 
Dr.  Harrison  had  testified  that  “a  finding  that  epicondylitis 
occurred  at  [Caterpillar]  at  a  rate  greater  than  that  of  the 
general population would confirm his finding that [the work‐
er’s] epicondylitis was work‐related; however, he also stated 
that the historical data is not a consideration as to whether a 
particular  incidence  of  epicondylitis  is  work‐related”.  Id.  at 
*29  (emphasis  in  original).  In  other  words,  Harrison  stated 
that an employer’s experience could support his position but 
not  disprove  it.  Since  the ALJ  had  decided  to  accept  Harri‐
son’s position, and Harrison had declared that evidence con‐
trary  to  his  position  is  worthless,  the ALJ  decided  that  Cat‐
erpillar’s experience does not undermine his original conclu‐
sion. 
   This  is  circular.  We  remanded  this  case  because  the ALJ 
accepted  a  minority  view  within  the  medical  profession 
without  trying  to  reconcile  that  view  with  evidence—both 
epidemiological  studies  and  Caterpillar’s  own  experience. 
5                                                        No. 13‐1106 

Instead  of  carrying  out  that  task  by  testing  Harrison’s  con‐
clusions, the ALJ took them as established and then declared 
that,  because  Harrison  himself  did  not  think  contrary  evi‐
dence  material,  there  is  no  need  to  engage  with  that  evi‐
dence.  Such  a  heads‐I‐win‐tails‐you‐lose  declaration  does 
more  to  make  a  witness  look  like  a  quack  than  it  does  to 
support  reliance  on  the  witness’s  approach.  Harrison’s  con‐
clusion that data can support a thesis but not undermine it is 
un‐scientific and anti‐intellectual; it is a hallmark of the sci‐
entific method to follow the data whichever way they point. 
We  are  surprised  that  an  ALJ  would  echo  such  a  position 
and  that  the  full  Commission  would  decline  to  intervene. 
Judges and other lawyers must learn how to deal with scien‐
tific  evidence  and  inference.  See  Jackson  v.  Pollion,  733  F.3d 
786 (7th Cir. 2013). 
     The prevailing view in the medical profession, which has 
both general (epidemiological) and specific (this workplace) 
support,  is  that  repetitive  motion  plus  force  leads  to  the  de‐
velopment  of  epicondylitis.  A  discipline’s  prevailing  view 
may be wrong; better models and more evidence have over‐
turned many a confidently held belief. Prevailing views, and 
the data behind  them, still must be considered; they  cannot 
be ignored on  the say‐so of any  witness. Yet the ALJ  joined 
Harrison  in  disparaging  statistical  analysis.  He  wrote  that 
epidemiological and employer‐specific data do not count for 
much  because  “none  of  these  [other]  people  are  [sic]  MK. 
Similar to the concept of the ‘eggshell skull’ plaintiff in civil 
litigation,  you  take  your  workers  as  they  are.”  2012 
OSAHRC LEXIS 118 at *32. This is incompatible with our first 
opinion. It also misunderstands the bearing of statistics. 
No. 13‐1106                                                           6 

    Harrison believes that light repetitive motion causes epi‐
condylitis; the bulk of the profession thinks that force is nec‐
essary. The way to test whether Harrison is correct is to look 
at data from thousands of workers in hundreds of workplac‐
es—or  at  least  to  look  at  data  about  hundreds  of  worker‐
years in Caterpillar’s own workplace. Any given worker may 
have idiosyncratic susceptibility, though there’s no evidence 
that MK does. But the antecedent question is whether Harri‐
son’s  framework  is  sound,  and  short  of  new  discoveries 
about human physiology only statistical analysis will reveal 
the answer. Any large sample of workers will contain people 
with  idiosyncratic  susceptibilities;  the  Law  of  Large  Num‐
bers ensures that their experience is accounted for. If studies 
of large numbers of workers show that the incidence of epi‐
condylitis on jobs that entail repetitive motion but not force 
is no higher than for people who do not work in jobs requir‐
ing repetitive motion, then Harrison’s view has been refuted. 
    Our first opinion posed, as a potential obstacle to relying 
on Caterpillar’s experience, the question whether the sample 
size  is  large  enough  to  draw  a  statistically  significant  infer‐
ence given the rarity of epicondylitis in the general popula‐
tion. 674 F.3d at 709. The ALJ did not explore statistical sig‐
nificance on remand—indeed, he declined to reopen the rec‐
ord so that evidence on this issue could be adduced. Cater‐
pillar’s experience therefore cannot be discounted as reflect‐
ing a sample too small to support reliable conclusions. 
   One more subject deserves mention. The ALJ disparaged 
Caterpillar’s  experience  in  part  because  similar  data  “will 
not  always  be  present  in  every  case”.  2012  OSAHRC  LEXIS 
118 at *27–28. In other words, the ALJ bypassed available ev‐
idence  because  other  employers  might  not  be  able  to  offer 
7                                                       No. 13‐1106 

the same kind of evidence. This is irrational. If the camera in 
a  police  car  captures  the  events  of  a  high‐speed  chase,  the 
judiciary would not ignore that video just because other po‐
lice cars lack cameras; likewise, if the police record an inter‐
rogation,  courts  will  consider  that  information  rather  than 
wait  for  the  day  when  all  interrogations  are  recorded.  Cf. 
Scott v. Harris, 550 U.S. 372 (2007) (not only relying on a vid‐
eo of a chase but also including it as part of the Court’s opin‐
ion).  Scientists  recently  used  videos  of  an  asteroid’s  entry 
over Russia, captured serendipitously by dashboard cams, to 
infer  the  size,  mass,  composition,  velocity,  entry  path,  and 
explosive force of the event. See Olga P. Popova, et al., Chel‐
yabinsk  Airburst,  Damage  Assessment,  Meteorite  Recovery,  and 
Characterization, 342 Science 1069 (Nov. 29, 2013). No scientist 
would have dreamed of saying anything like: “Because few 
objects  entering  from  space  are  recorded  in  such  detail,  we 
will ignore the evidence available about this entry.” Yet that 
is what the ALJ did with Caterpillar’s experience. 
   The Department of Labor  has had  ample  opportunity  to 
address  the  significance  of  Caterpillar’s  experience.  It  failed 
to do so and is not entitled to a third crack. The petition for 
review is granted, and the citation is vacated.